DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6, 10, and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 6,234,587 to Gerum et al.
Re-claim 1, Gerum et al. disclose a spring brake actuator (see figures 1 and 2) for use in a commercial vehicle, the spring brake actuator comprises: a service brake (section A), the service brake comprising: a service brake housing 19, a service brake working chamber 4 is located in the service brake housing, the service brake working chamber is confined by a diaphragm 5, a service brake piston 6 moves along an actuator-longitudinal axis and abuts the diaphragm (see figure 1), the diaphragm applies a brake force onto the service brake piston as a function of pressure inside the service brake working chamber 4/4’, a spring is located between the service 
Re-claim 2, the modulator 8 is arranged adjacent the service brake working chamber.
Re-claim 3, as shown in figure 1B, the modulator is arranged radially outwards with respect to the actuator-longitudinal axis.
Re-claim 4, a housing of the modulator 8 is formed integrally with an actuator housing, see figure 2B.
Re-claim 6, the inlet valve and outlet valve are connected to the service brake working chamber 4/4’ by a common pressure duct.  Figures 1B and 2B illustrate the valve and duct system, the common pressure duct connects to the supply and exhaust ports.
Re-claim 10, service port 10 is connected to the inlet valve for supplying a fluid pressure.
Re-claim 11, the modulator valve is connected to the fluid power supply via a relay valve 11.
Claim(s) 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 6,079,312 to Plantan.
Plantan discloses a spring brake actuator for use in a commercial vehicle, the spring brake actuator comprises: a spring brake having a spring brake working chamber 61; a service .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gerum et al. in view of EP 1 275 570 A2 to Deja et al.

Deja et al. teach a silencer 21 connected to an outlet valve associated with a spring brake actuator 25.  This reduces noise emissions as is known in the art.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the outlet valve of Gerum et al. with a silencer as taught by Deja et al., so as to reduce noise generated during chamber exhaust.

Allowable Subject Matter
Claims 5, 7, 8, 12, and 14-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Plantan and Eberling et al. each teach an anti-compounding valve as part of a spring brake actuator.  Korn and Barnett each teach a valve integral with a spring brake actuator.
Any inquiries concerning this communication or earlier communications from the examiner should be directed to Thomas Williams whose telephone number is 571-272-7128.  The examiner can normally be reached on Tuesday-Friday from 6:00 AM to 4:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi, can be reached at 571-272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


TJW
March 23, 2022 

/THOMAS J WILLIAMS/Primary Examiner, Art Unit 3657